Citation Nr: 1002490	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), with mood disorder 
not otherwise specified, to March 12, 2008; and entitlement 
to a rating in excess of 70 percent from March 13, 2008 
thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to January 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD with a 10 percent 
rating.  Following the Veteran's disagreement, the RO 
increased his evaluation to 30 percent in January 2006 rating 
decision, effective the date of claim, August 6, 2004; 
however, this was not a full grant of the benefit sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
Veteran perfected his appeal.  

The Veteran testified before the undersigned in February 2009 
at a travel board hearing held at the RO.  A transcript has 
been incorporated into the record.  At the hearing the 
Veteran submitted additional evidence with a waiver of RO 
review.

This matter came before the Board in May 2009, which remanded 
for further development.  There has been substantial 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In October 2009 the RO increased 
the PTSD evaluation to 70 percent, effective March 13, 2008, 
and granted service connection to mood disorder not otherwise 
specified, combined within the same rating.  As this was not 
a full grant of the benefit sought on appeal, the matter is 
now before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD with mood disorder, not 
otherwise specified, was characterized by depressed mood, 
anxiety, irritability, anger, and difficulty maintaining 
employment relationships prior to March 13, 2008.  

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD with mood disorder, not 
otherwise specified, was not productive of total occupational 
or social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name at any point after March 13, 2008.

3.  The Veteran's PTSD is rated as 70 percent disabling.

4.  The Veteran has been continuously employed throughout the 
pendency of the appeal.

5.  The Veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met prior to March 18, 2008, 
and the criteria for a rating in excess of 70 percent for 
PTSD have not been met thereafter.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2009).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for PTSD.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.




Discussion

30 Percent before March 12, 2008

The Veteran has been assigned a 30 percent evaluation for his 
PTSD, with mood disorder not otherwise specified, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9435 (2009).  Under the 
current schedular criteria, Diagnostic Code 9435 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities.  38 C.F.R. § 4.130 (2009).  

A 30 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 
is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  A score of 61 to 
70 indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

After reviewing the evidence of record, the Board finds the 
initial evaluation of 30 percent for the Veteran's service-
connected PTSD to be appropriate for the rating period from 
the date of claim, August 6, 2004, to March 12, 2008. 

A review of the Veteran's service treatment records finds no 
diagnosis or request for treatment for any mental health 
disorder.  In a statement, the Veteran reported he quit two 
jobs and was fired from two others, all selling insurance, in 
the course of the 1990's because he could not get along with 
his bosses.  See December 2007 statement.  The claims file 
contains no mental health treatment records, VA or private, 
dated prior to the August 2004 date of claim.  VA treatment 
began in the record in November 2004.

The evidence of record does not demonstrate any evidence of 
speech or thought disorders.  The Veteran's three VA PTSD 
examinations each found that he had no impairment of thought 
process or communication (August 2005), he was logical, 
coherent and relevant (December 2006 and September 2007).  
The September 2007 VA examiner did note the Veteran had a 
blunted affect on that day.

The competent evidence also fails to show any panic attacks.  
The Veteran did not report having any panic attacks and in 
his testimony he stated he didn't know what they were.  
Throughout the treatment reports Veteran did report 
hypervigilance, reluctance to be in crowds, the need to have 
his back to a wall in restaurants, and nightmares more than 
twice a week.  See May 2007 VA treatment report.

No treatment reports indicate any difficulty understanding 
complex commands.  

The Board notes there is evidence of some memory impairment.  
The November 2004 initial evaluation noted the Veteran's 
memory was intact for both remote and recent events.  The 
Veteran reported short and long term memory problems to the 
examiner for the December 2006 VA PTSD examination; however 
the Veteran also reported the precise date in 1966 he was 
almost shot.  His May 2007 VA treatment report noted 
complaints of impaired short term memory.  The Veteran 
reported to the examiner of the September 2007 VA examination 
some short term memory problems that affected his work, 
specifically occasions of the Veteran going to meetings but 
not bringing all of his materials.       

Nearly every treatment report, including the VA PTSD 
examination reports included the Veteran's complaints of 
disturbances in motivation and mood.  A May 2005 PTSD 
evaluation noted his mood was anxious and sad.  The Veteran 
regularly complained of reluctance to market himself and 
respond to referrals for his business, slow getting up in the 
morning and slow to work at his at-home office.  See February 
2006 Veteran Statement, May 2007 VA treatment report, and 
September 2007 VA examination.  Further, treatment reports 
and examinations uniformly describe the Veteran's 
experiencing irritability and being easily angered.  A 
November 2005 personal statement by a friend reported his 
quick irritability which made the Veteran difficult to talk 
to.  While the Board acknowledges this symptom's impact on 
the Veteran's occupational and social relationships, the 
Board concludes that such findings fail to demonstrate that 
the disturbances in motivation and mood affect the Veteran's 
ability to function independently, appropriately, and 
effectively to such an extent as to warrant the next-higher 
50 percent rating under Diagnostic Code 9435 for this rating 
period.

There is considerable evidence of the Veteran's difficulty in 
establishing and maintaining effective work and social 
relationships, but, the overall evidence shows that these 
difficulties are not nearly severe enough to warrant the 50 
percent rating for this rating period.  The Veteran's August 
2004 claim was accompanied by an August 2004 statement from 
his employer informing him of his being placed on probation 
for not meeting the minimum production level for 2003.  
Throughout the treatment reports the Veteran was worried 
about meeting his yearly requirements in his profession of 
insurance sales; however, the Veteran remained employed 
within the one industry, insurance sales.  According to 
yearly Producer Tax Summaries, submitted by the Veteran after 
his testimony, as of the December 2004 paydate, the Veteran 
did meet his contractual requirements for 2005.  The Producer 
Tax Summary for the paydate December 2005 indicated he did 
not meet his contractual obligation for 2006, but he did meet 
his obligation for 2007.  Therefore, the Veteran remained 
consistently employed, or under contract as the case may be, 
with the same company, on either a full time, or 35 hour a 
week basis in this rating period in an occupation that 
requires interactions with people.  See also September 2007 
VA PTSD examination. 

Regarding social relationships, the Veteran remains married 
to his current wife of over two decades.  He had two children 
in addition to stepchildren (December 2006 VA PTSD 
examination) and reported relationships with them.  In his 
November 2004 initial evaluation, he described his wife as 
supportive.  The September 2007 VA examination noted that the 
Veteran had begun taking medication the previous December due 
to marital discord.  Treatment reports in June and July 2007 
noted reports that his wife was irritated with his mood.  The 
Veteran consistently reported a preference to remain at home; 
however, in the December 2006 VA examination he reported 
attending a monthly poker game and occasionally going out to 
the movies.  By the September 2007 VA examination he reported 
he was not doing them as much any more and that up until a 
couple of months prior to the exam he played basketball daily 
at lunch.   

The Board concedes that the Veteran has problems in 
maintaining work and social relationships, but the 
preponderance of the evidence is against finding that his 
PTSD results in disturbances in the Veteran's work and social 
relationships to a degree consistent with a higher disability 
rating, for this rating period.  In essence, while the 
Veteran may have some intermittent periods of occupational 
and social impairment, as described in the 30 percent rating, 
it does not rise to the level of reduced reliability and 
productivity or difficulty in establishing and maintaining 
effective relationships, as described in the 50 percent 
rating.  

The Board also recognizes the Veteran's GAF scores throughout 
the pendency of his appeal.  The record indicates GAF scores 
of 50 in August 2005, 45 in February 2006, 55 in December 
2006, and 55 in September 2007.  These scores are found to be 
consistent with the demonstrated symptomatology of record.  
Such GAF scores are indicative of moderate symptoms, but when 
considering the evidence as a whole, do not justify 
assignment of the next-higher 50 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation for the rating period on appeal.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran submitted private treatment reports, dated 
September and October 2007, and two statements, dated March 
and September 2007, from Dr. F.  The September and October 
2007 treatment reports are probative, though largely 
duplicative of the information contained in the VA reports of 
the counseling sessions the Veteran regularly attended.  The 
March and September 2007 opinion letters are of little 
probative value.  In these letters the private doctor appears 
to give an opinion as to the Veteran's rating, finding a 
rating of 65 percent more appropriate.  In no letter does the 
doctor identify himself as a psychiatrist, though in his 
testimony before the Board the Veteran referred to him as a 
psychiatrist.  The doctor never states his mental health 
expertise, how often he treated the Veteran, or for what 
condition.  The letters, when they convey any information 
about the Veteran himself, again repeat information about 
symptoms already found in VA treatment reports in addition to 
other personal history of the Veteran.  Further, the doctor 
refers to the Veteran as "60ish", which suggests he didn't 
know the Veteran's age, and the statement that the Veteran 
came from a "fairly good family system" is in direct 
contradiction to the Veteran's many reports to VA examiners 
that his mother was an alcoholic, he never knew his 
biological father, his mother married several times and that 
he witnessed his stepfathers being abusive to her.  (See 
December 2006 VA examination; February 2005 VA psychological 
assessment; November 2004 VA PTSD assessment).  The doctor's 
opinion about the rating is of no value.  There is no 65 
percent rating, and the doctor never explains on what basis a 
"65" percent rating would be appropriate as opposed to 
another percentage.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008)(it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion).

The Veteran's PTSD with mood disorder not otherwise 
specified, does not more nearly exhibit the symptoms required 
to warrant the next higher evaluation within this rating 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

70 Percent from March 13, 2008

The Board also finds that the VA treatment reports of March 
2008 bore a marked change from earlier reports such that a 70 
percent rating effective March 13, 2008 is supported by a 
preponderance of the evidence.  The treatment report dated 
March 13, 2008, noted the diagnosis of major depression along 
with PTSD, as well as the Veteran's report he was actually 
worse after an increase in medication.  The Board 
acknowledges the Veteran's October 2009 statement; however, 
for the reasons discussed above and below, the Board finds 
the ratings periods on appeal to be appropriate.   

Gross impairment in thought processes or communication is not 
found in the VA treatment records.  The March 13, 2008, 
treatment report found his thinking linear and his insight 
and judgment were intact.  The August 2009 VA PTSD examiner 
found his thought processes normal.

The record contains no evidence of psychosis, delusions, or 
hallucinations.  See August 2009 VA examination report.  The 
Veteran did report intrusive thoughts about his war 
experience 5 days a week, as well as nightmares and brief 
flashbacks after a trigger event such as a loud sound.  

The record contains no accounts of grossly inappropriate 
behavior, nor did the Veteran report any such behavior.

No examiner found the Veteran in persistent danger of hurting 
himself or others.  The Veteran consistently denied suidicial 
and homicidal thoughts.   

There were no reports of the Veteran being unable to perform 
activities of daily living, to include maintenance of minimal 
personal hygiene, and the Veteran made no reports of any 
reluctance to shower or the like.  The August 2009 examiner 
found him casually, but neatly dressed and that his grooming 
was casual.  

There were no reports of disorientation as to time or place 
or of loss of memory for names of close relatives, the 
Veteran's own occupation or own name.  

The Board is aware that the symptoms listed under the 100 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 100 
percent evaluation for the rating period on appeal.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Extraschedular Consideration (38 C.F.R. § 3.321(b))

In this instance, the symptoms of the Veteran's PTSD with 
mood disorder not otherwise specified are clearly accounted 
for in the 30 percent evaluation prior to March 13, 2008, and 
the 70 percent thereafter, which compensates for the 
occupational and social impairment.  The Board finds the 
Diagnostic Code adequately addresses the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
his mental disorder, has sought regular treatment, and 
remains employed in the same industry, insurance sales, 
albeit not on a full time basis.  As such, the diagnostic 
code for the Veteran's service-connected PTSD with mood 
disorder not otherwise specified, adequately describes the 
current disability levels and symptoms and, therefore, a 
referral for an extraschedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

TDIU

A TDIU may be granted upon a showing that the veteran is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his or her service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, his 
non-service-connected disabilities and advancing age may not 
be considered.  38 C.F.R. § 3.341(a) (2009).

Although in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record, in this case, the 
criteria for entitlement to a TDIU are not met.  

The Board acknowledges the 70 percent rating for PTSD.  
However, it notes that the record shows that the Veteran 
remains employed in insurance sales as of the February 2009 
Board hearing and the August 2009 VA PTSD examination, albeit 
in a part-time, 20 hours a week capacity.  Further, after a 
question by his representative, the Veteran denied plans to 
retire during the 2009 hearing, citing the general economy.  
The Veteran has remained substantially gainfully employed and 
primarily, his difficulties are due to national economic 
problems.  See August 2009 VA examination.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  As 
noted above, in 2007 the Veteran maintained his quotas at 
work, and in 2008, although he had difficulties at time 
remaining motivated, he also was noted to be very busy at 
work on other occasions.  

In sum, although the Veteran's disability rating meets the 
percentage requirement, the objective evidence of record 
fails to demonstrate that his PTSD renders him unable to 
obtain or maintain employment.  38 C.F.R. § 4.16.  The appeal 
is denied in this regard.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  Another complete notice was 
sent in July 2009 and the claim was readjudicated in an 
October 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333; Dingess.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 6, 2004, the date of 
his claim, and a 30 percent rating was ultimately assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  See also June 2008 
Notice.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations in August 2005, December 2006, September 2007, 
and August 2009, obtained medical opinions as to the etiology 
and severity of the disability, and afforded the appellant 
the opportunity to give testimony before the Board.  The 
Board notes the Veteran submitted two opinion letters (March 
2007, September 2007) from a private doctor, Dr. F., as well 
as the September and October 2007 private treatment records 
from that doctor's office.  During his testimony before the 
Board, the Veteran stated that those were the only 
consultations with this private doctor.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD with mood disorder not otherwise specified, is 
denied prior to March 13, 2008, and entitlement to an 
evaluation in excess of 70 percent thereafter is denied.

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


